         Case 1:15-cr-00581-PAC Document 49 Filed 07/01/20 Page 1 of 1




                                                             June 30, 2020
VIA ECF
Honorable Paul A. Crotty                                               7/1/2020
United States District Judge                                           The Federal Defenders are
Southern District of New York                                          releived as counsel, and on
500 Pearl Street                                                       duty CJA counsel, Louis
                                                                       Freeman, is appointed nunc pro
New York, NY 10007
                                                                       tunc 7/1/2020. SO ORDERED.

Re:    United States v. Miguel Moore, 15 Cr. 581(PAC)

Dear Judge Crotty:

        I write on behalf of Miguel Moore to request that the Court appoint an attorney from the
CJA panel to represent Mr. Moore on his pending violation of supervised release. My office has
a conflict and cannot represent Mr. Moore on the violation.

        Mr. Moore currently is being housed at the Westchester County Jail based on the state
charges that underlie the violation. A detainer has been filed based on the Federal violation of
supervised release. His state court lawyer has reached out because coordination is necessary
between both his state and federal counsel. As the Court knows, in light of restrictions imposed
on legal visits due to the pandemic, communicating with a client in custody is extremely
difficult. To that end, I respectfully request that the Court appoint today’s CJA attorney on duty
so that they can begin their attorney-client relationship with Mr. Moore. In the alternative, I
respectfully request that the Court schedule Mr. Moore’s presentment on the violation of
supervised release remotely so that counsel may be appointed forthwith.

       I thank you for your time and attention to this matter.


                                                             Respectfully Submitted,
                                                                    /s/
                                                             Peggy Cross-Goldenberg
                                                             Assistant Federal Defender
                                                             212-417-8732

cc:    AUSA Frank Balsamello
